Desmond, J.
(dissenting). This order should be affirmed, so that we may arrive at a result consistent with the rulings in Matter of Corrigan v. Joseph (304 N. Y. 172), Matter of Golden v. Joseph (307 N. Y. 62) and Matter of Don v. Joseph (1 N Y 2d 708). In the Corrigan case this court dealt with the claims for prevailing wages of these “ Car Maintainers ” in the transit system. The holding in Corrigan was that a 1938 Municipal Civil Service Commission grading resolution as to these positions was entirely void for various reasons and that, accordingly, the right to prevailing wages was not destroyed. In the same Corrigan case we held, however, that a 1943 Municipal Civil Service Commission resolution was on its face a wage scale fixation for these jobs and that, accordingly, prevailing wages could not be awarded for any period after the 1943 resolution. However, again in Corrigan, we made clear (see note at bottom of 304 N. Y. 186) that this 1943 resolution would be subject to attack, on appropriate grounds, in a proceeding like the present one with the Civil Service Commission as a party (it was not such a party in the Corrigan case). The present proceeding is against the commission itself. The undenied allegations of the petition and the supporting documents show conclusively that the 1943 resolution was void, as both courts below have now held, since that resolution did not state what the wage rates were to be thereunder. There is no showing of any other valid resolution fixing wages other than prevailing wages for these employments. It *616follows that petitioners remain entitled to prevailing wages despite these abortive attempts to provide otherwise.
The order should be affirmed, with costs.
Conway, Ch. J., Dye and Feoessel, JJ., concur with Van Vooehis, J.; Desmond, J., dissents and votes to affirm in an opinion; Fuld and Bubke, JJ., taking no part.
Order of Appellate Division and that of Special Term reversed, with costs, and the amended petition dismissed. Question certified answered in the negative.